NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 21, 2015* 
                                  Decided April 22, 2015 
                                               
                                           Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          JOHN DANIEL TINDER, Circuit Judge
 
No. 14‐3050 
 
DENNIS SPEROW,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois.
                                                   
      v.                                          No. 3:12‐CV‐851‐NJR‐DGW 
                                                   
VIPIN SHAH, et al.,                               Nancy J. Rosenstengel, 
      Defendants‐Appellees.                       Judge. 
 
                                        O R D E R 

       Dennis Sperow, an Illinois inmate, appeals from the grant of summary judgment 
against him in this suit under 42 U.S.C. § 1983 asserting that two prison doctors were   
deliberately indifferent in failing to treat both his Hepatitis C and his inguinal hernia. 
Because Sperow furnished no evidence suggesting that the doctors provided 
constitutionally inadequate treatment, we affirm.   
        


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3050                                                                         Page 2 
 
        Upon arriving at Pickneyville Correctional Center in 2007, Sperow had type 1A 
Hepatitis C. Because of this condition, his blood was repeatedly tested over the 
following years. In 2011 he began being treated by Dr. Dina Paul, a physician employed 
by Wexford Health Sources, Inc., and also the prison’s hepatitis coordinator. At the first 
examination, Dr. Paul noted that Sperow had elevated liver enzymes and low blood 
platelets. Because pharmacological treatment is rigorous and can be difficult for patients 
to tolerate, Dr. Paul decided to monitor Sperow’s liver blood tests, and she authorized 
vaccinations for Hepatitis A and B. Several months later Sperow was seen by Dr. Vipin 
Shah, also a physician employed by Wexford Health Sources, Inc., who agreed with Dr. 
Paul’s decision to monitor Sperow’s blood work. In early 2012 Sperow saw Dr. Paul 
again and complained of weakness, ear and eye pain, an upper respiratory infection, 
nausea, and confusion. Sperow’s liver enzymes were again elevated and Dr. Paul again 
did not advise pharmacological treatment, because of the severe side effects and the 
need to adhere strictly to the treatment regimen. Because Sperow showed signs of 
confusion, which can be related to liver function, Dr. Paul had further labs drawn. 
Sperow’s ammonia levels were elevated; elevated ammonia levels together with 
cirrhosis are consistent with hepatic encephalopathy, a buildup of toxins in the blood 
affecting brain function. Dr. Shah treated this condition with a medication called 
Lactulose. Several months later Dr. Paul examined Sperow because of his complaints of 
multiple physical ailments and confusion; Sperow’s liver enzymes and ammonia levels 
were elevated, and he again had a low platelet count. Dr. Paul continued to believe that 
Sperow was still not a good candidate for pharmacological treatment because his health 
was unstable, he did not understand his diagnosis, and his repeated refusal to seek 
appointments in the health care unit suggested that he could not adhere to a strict 
treatment regimen. Dr. Paul recommended continued monitoring of his condition. 
           
        Sperow’s other serious condition was an inguinal hernia that developed in 2009. 
He was seen two days later, and doctors determined that the hernia would disappear or 
flatten if he laid down. When he was next seen several months later, he told a nurse that 
he had no pain from the hernia when he laid down, and at subsequent follow‐up visits 
his hernia was found to be easily reducible by laying down. By late 2011 Sperow was 
being seen by Dr. Shah, who prescribed an over‐the‐counter pain medication and 
advised Sperow to wear a truss—a supportive undergarment belt that relieves 
discomfort by keeping the hernia in place. Dr. Shah continued to monitor Sperow’s 
hernia through June 2012, examining him for tenderness that might indicate intestinal 
strangulation, swelling, or infection. 
         
No. 14‐3050                                                                            Page 3 
 
        Sperow brought this suit under the Eighth Amendment, asserting that Dr. Paul 
failed to treat his hepatitis by not recommending the pharmacological treatment and that 
Dr. Shah should have recommended surgery to repair his hernia. Adopting the report 
and recommendation of a magistrate judge, the district judge granted both doctors 
summary judgment. The district judge found that Drs. Shah and Paul provided 
reasonable care and that Sperow was not entitled to demand the specific care of his 
choice. And because the care Sperow received was reasonable, the judge dismissed 
Louis Shicker, in his capacity as Medical Director for the Illinois Department of 
Corrections, because he no longer was a potentially necessary party to the action.   
         
        On appeal Sperow challenges the grant of summary judgment for Dr. Paul, who, 
he maintains, acted with deliberate indifference by refusing pharmacological treatment. 
The district court, however, correctly found that Dr. Paul used her medical judgment in 
discounting Sperow as a candidate for such treatment. Treatment decisions are entitled 
to deference unless they so depart from professional standards as to call into question 
whether the doctor was exercising professional judgment. See Pyles v. Fahim, 771 F.3d 
403, 409, 412 (7th Cir. 2014); Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008). Sperow 
offered no evidence to show that Dr. Paul acted without exercising her medical 
judgment in determining that he was not a good candidate for pharmacological 
treatment.     
         
        Sperow also challenges the grant of summary judgment for Dr. Shah on the 
grounds that, in his view, surgery is the only proper way to treat a hernia. But Sperow is 
not entitled to demand the specific treatment of his choice, as the district judge 
explained. See Pyles, 771 F.3d at 409, 412; Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 
2006). Nor can Sperow point to evidence of deliberate indifference in his care: Dr. Shah 
regularly monitored his hernia for signs of deterioration and, after determining the 
hernia was easily reducible, prescribed pain medication as well as a truss. Sperow may 
have preferred surgery but he introduced no evidence to question Dr. Shah’s medical 
judgment that pain relief, a truss, and continued monitoring were sufficient measures to 
treat his condition.     
           
          Sperow does not challenge the dismissal of Dr. Louis Shicker from the action.   
We have reviewed Sperow’s remaining contentions and conclude that none has merit. 
         
                                                                                AFFIRMED.